DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 10, 11, 12, 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 refers to angles but there is no explanation what angles are.
Claim 25, 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Relatively far and relatively close limitation is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 24, 29, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges US 3897150 A in view of Tomita GB 1427164 A.
Regarding claims 1, 13, 24, 29, 34 Bridges teaches
1, 13, 24, 29, 34 A light detection and ranging (LiDAR) system(title), comprising:
a transmission system comprising(10, 15)
a laser;(10)
a receiver system comprising(24)
and provide object distances for constructing an image of objects observed by the LiDAR system.(abstract)
but does not teach
time interval adjustment circuitry operative to generate variable time intervals;
and transmission control circuitry coupled to the laser and the time interval adjustment circuitry, wherein the control circuitry is operative to cause the laser to emit transmission pulses in accordance with the variable time intervals; and
a receiver operative to detect return pulses that are consequences of the transmission pulses; and
receiver control circuitry coupled to receive an output of the receiver and the variable time interval, the receiver control circuitry operative to:
for each detected return pulse, calculate a plurality of object distances based on a plurality of successive transmission pulses;
compare at least two calculated object distances corresponding to a currently detected return pulse to at least two calculated distance objects corresponding to a previously detected return pulse to filter out calculated distance objects that fail filter criteria;
and provide object distances that pass the filter criteria as data points for constructing an image of objects observed by the ranging system.
Tomita teaches
Ranging system (RADAR title)



and transmission control circuitry coupled to the laser and the time interval adjustment circuitry, wherein the control circuitry is operative to cause the laser to emit transmission pulses in accordance with the variable time intervals;(fig. 5)

receiver control circuitry coupled to receive an output of the receiver and the variable time interval, the receiver control circuitry operative to(22 fig. 5)
for each detected return pulse, calculate a plurality of object distances based on a plurality of successive transmission pulses;(page 2 col 2 lines 75-123)
compare at least two calculated object distances corresponding to a currently detected return pulse to at least two calculated distance objects corresponding to a previously detected return pulse to filter out calculated distance objects that fail filter criteria;(page 2 col 2 lines 75-104)


and provide object distances that pass the filter criteria as data points for constructing an image of objects observed by the ranging system. (page 2 col 2 lines 75-123)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Bridges with teaching by Tomita in order to avoid interference contributions to the data.

2. The LiDAR system of claim 1, wherein the variable time interval changes for each transmission pulse.(fig. 5)

3, 14 The LiDAR system of claim 1, wherein the variable time interval is randomly selected between a minimum time interval and a maximum time interval.(obvious design choice as the only requirement in Tomita is to have different time intervals)



5,15 The LiDAR system of claim 3, wherein a difference between the time interval of immediate successive pulses is such that a distance covered by the speed of light based on the difference is larger than a distance threshold used in the filter criteria.(fig. 5 other vice the reception pulses (d1, e1), (d2,2) would not correspond to periods T1, and T2 )

6, 17 The LiDAR system of claim 1, wherein the filter criteria comprises a distance threshold.(obvious page 2 col 2 lines 84-89 when you compare the measurements you always compare them to be within some threshold)

8. The LiDAR system of claim 6, wherein when a difference between a first calculated distance object corresponding to the currently detected return pulse and a first calculated distance object corresponding to the previously detected return pulse is greater than the distance threshold, the first distance object corresponding to the currently detected return pulse is filtered out as negative data.(page 2 col 2)

9. The LiDAR system of claim 8, wherein the negative data is stored in memory for(intended use no patentable weight) subsequent analysis to determine whether to reject the negative data. (storing the filtered out data is obvious design choice)

18. The method of claim 17, wherein when a difference between a first calculated distance object corresponding to the currently detected return pulse and a first calculated distance object corresponding to the previously detected return pulse is less than the distance threshold, the first distance object corresponding to the currently detected return pulse is passed.(page 2 col 2 teaches comparing the times but the distance is time * speed of light and hence it is obvious modification)

19. The method of claim 17, wherein when a difference between a first calculated distance object corresponding to the currently detected return pulse and a first calculated distance object corresponding to the previously detected return pulse is greater than the distance threshold, the first distance object corresponding to the currently detected return pulse is filtered out as negative data. (page 2 col 2 teaches comparing the times but the distance is time * speed of light and hence it is obvious modification)

20. The method of claim 19, wherein the negative data is stored in memory for subsequent analysis to determine whether to reject the negative data.(obvious design choice to store the data)

22. The LiDAR system of claim 21, wherein when the space-based filter produces a negative result, storing the negative result in memory for subsequent analysis to determine whether to reject the negative data. .(obvious design choice to store the data)

23. The LiDAR system of claim 13, wherein rejecting object distances that fail filter criteria further comprises:
verifying that the object distance exists at a distance that exceeds a distance threshold;
and rejecting the object distance verified to exist at a distance that exceeds the distance threshold. (Page 2 col 2 interference components which exceed the distance are rejected)


25, 30 The LiDAR system of claim 24, wherein the distance calculations comprise a relatively far distance calculation and a relatively close distance calculation, and wherein the control circuitry is operative to verify which one of the relatively far distance calculation and the relatively close distance calculation is correct.(page 2 col 2)



27 The LiDAR system of claim 24, wherein the control circuitry is operative to discriminate among the distance calculations of an object corresponding to the return pulses by rejecting return pulses that are the consequence of laser pulses originating from another laser transmission source. (page 2 col 2)

28. The LiDAR system of claim 24, wherein the control circuitry is operative to use the discriminated distance calculations as data points for constructing an image of objects observed by the LiDAR system. (abstract data are collected for image construction)

31. The method of claim 29, wherein the discriminating comprises rejecting distance calculations corresponding to a ghost object.(page 2 col 2)

32. The method of claim 29, wherein the discriminating comprises rejecting return pulses that are the consequence of laser pulses originating from another laser transmission source.(page 2 col 2)

33. The method of claim 29, wherein the discriminating comprises comparing at least two distance calculations corresponding to a currently detected return pulse to at least two distance calculations corresponding to a previously detected return pulse to filter out distance calculations that fail filter criteria. (page 2 col 2 )

35. The LiDAR system of claim 1, wherein a number of the plurality of successive transmission pulses determines a maximum range of object detection.(inherent receive window T1+T2+T3 is maximum window which correspond to some maximum distance)

36. The method of claim 13, wherein a number of the plurality of successive transmission pulses determines a maximum range of object detection. (inherent receive window T1+T2+T3 is maximum window which correspond to some maximum distance)



7. The LiDAR system of claim 6, wherein when a difference between a first calculated distance object corresponding to a return pulse for a given angle and a first calculated distance object corresponding to the return pulse for a neighboring angle is less than the distance threshold, the first distance object corresponding to the currently detected return pulse is passed.(page 2 col 2 reflections d1 d2 correspond to reflections to neighboring angles )

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645